Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "glass sintering additive" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the orifice plate" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the spheronization device" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the rounding device" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “according to any one of claim 1”. It is unclear which features are required by this claim.
Claim 8 recites the limitation "the center hollow cavity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0015483 A1 to Kumar et al. (Kumar).
Kumar teaches an osseointegrative implant and related tools, components and fabrication techniques for surgical bone fixation (abstract). Kumar meets the limitations of A preparation method of a hollow porous spherical particle artificial bone, comprising the following steps: (1) uniformly mixing bioceramic powder, bioglass powder and an excipient (CNT; paragraph 0230) to obtain a solid-phase mixture (paragraph 0208), then adding binder solution to the solid-phase mixture and uniformly mixing to obtain a plastic wet material (paragraph 0206); (2) loading the plastic wet material obtained in step (1) into an extrusion device of an extrusion rounder to be extruded by the orifice 0C (paragraph 0215-0216) to obtain a hollow porous spherical particle artificial bone, at least to the same extent as applicant’s. In another interpretation, the titanium dioxide taught by Kumar could be interpreted as excipient and has a mass fraction of approximately 15%-25% (paragraph 0228), which falls within the claimed range.
Though Kumar does not explicitly teach a mass fraction of the excipient that is 10%-85%; a mass ratio of bioceramic to glass sintering additive that is 0.01-100; or a mass ratio of the binder to solid-phase mixture that is 0.2-3, the examiner takes the position that it would have been obvious to one having ordinary skill in the art at the time the invention was made to specify these ranges, particularly in view of the 112 rejections above, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The examiner notes that there is a lack of any disclosed criticality of the claimed percentages and also takes the position that one of ordinary skill in the art would know that changing theses parameters would affect the desired mechanical properties of the artificial bone (paragraph 0229 and 0231). 
Regarding at least claims 2-6
In re Leshin, 125 USPQ 416. Kumar also teaches that the debinding in step (4) is debinding at 300-7500C (paragraph 0216). Further, the examiner notes that the limitations regarding the pore canal of the orifice plate of the rounding device of the extrusion rounder are not positively recited and are therefore given no patentable weight (see 112 rejection above). 
Allowable Subject Matter
Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.H/           Examiner, Art Unit 3774

/BRUCE E SNOW/           Primary Examiner, Art Unit 3774